Exhibit 10.1
Sourcefire
9770 Patuxent Woods Drive
Columbia, MD 21046
410-423-1900
August 22, 2008
Via: Electronic Mail
Mr. Thomas M. McDonough
Dear Tom:
This letter relates to the Sourcefire, Inc. Executive Retention Plan (the
“Plan”) that we, Sourcefire, Inc. have adopted.
Through this letter, you are being offered the opportunity to become a
participant in the Plan and thereby to be eligible to receive the voluntary
severance benefits described below in the event of your “qualifying
termination.” A copy of the Plan is attached to this letter. You should read it
carefully and become comfortable with its terms and conditions, and those set
forth below. In order to commence participation in the Plan, you must execute
this letter and return it to the Company. By executing this letter, you will be
establishing a “Participation Agreement” within the meaning of the Plan, and you
will thereby be acknowledging and agreeing to the following provisions:

  •   that you have received and reviewed a copy of the Plan;     •   that terms
not defined in this letter but beginning with initial capital letters shall have
the meaning assigned to them in the Plan;     •   that your participation in the
Plan requires that you agree irrevocably and voluntarily to the terms of the
Plan and the terms set forth below; and     •   that you have had the
opportunity to carefully evaluate this opportunity, and desire to participate in
the Plan according to the terms and conditions set forth herein.

Subject to the foregoing, we invite you to become a “Participant” in the Plan.
Your participation in the Plan will be effective upon your signing and returning
this letter agreement to the Company within thirty (30) days of your receipt of
this letter agreement. Capitalized terms used in this participation agreement
but not otherwise defined will have the meaning set forth in the Plan.

 



--------------------------------------------------------------------------------



 



Mr. Thomas M. McDonough
August 22, 2008
Page 2 of 5
NOW, THEREFORE, you and the Company (hereinafter referred to as “the parties”)
hereby AGREE as follows:
     1. If while the Plan and this Participation Agreement are in effect, you
become entitled to a Retention Benefit in accordance with 4.2 of the Plan as a
result of your Qualifying Termination, then the following will be applicable.
          (a) Salary Continuation Benefits. Your cash Retention Benefits will be
paid in the form of salary continuation, at the time and the manner provided in
Section 4.3(a) of the Plan. The Benefit Period used to determine the amount and
duration of your salary continuation benefits will be six (6) months. Your
salary continuation benefits will be determined based on your Base Salary, as
provided in Section 4.3(a) of the Plan.
          (b) COBRA Subsidy. You and your COBRA qualifying beneficiaries will be
entitled to COBRA continuation coverage at the active employee rates in effect
on your Termination Date for the duration of your Benefit Period. Thereafter,
you will be entitled to continuation coverage at your own expense at the COBRA
premium rates then in effect and only to the extent you and/or your COBRA
qualifying beneficiaries remain eligible for COBRA coverage at that time.
          (c) Acceleration of Equity Awards. Your outstanding and unvested stock
options will accelerate and become vested, and the restrictions applicable to
your outstanding restricted stock award(s) will lapse and become vested, as
follows: (i) the vesting of your outstanding and unvested stock options will
accelerate and become vested by twenty-five percent (25%) of the total shares
originally subject to such stock options; and (ii) the restrictions applicable
to your outstanding restricted stock award(s) will lapse and become vested by
twenty-five percent (25%) of the total shares originally subject to such
restricted stock award(s); provided, however, that in the event that as of your
Date of Termination there are not a sufficient number of unvested options (with
respect to such stock options) or shares subject to restrictions (with respect
to such restricted stock award(s)) to allow for the accelerations and lapses
described above, either in full or in part, then, then such number of unvested
option shares shall vest (with respect to such stock options) or restrictions
shall lapse (with respect to such restricted stock award(s)), as necessary to
give effect to the vesting acceleration and restriction lapses described in this
subsection 1(c), up to the number of then unvested shares subject to each such
stock option, or the number of then restricted shares subject to such restricted
stock award(s), as the case may be.
          (d) Definition and Interpretation of Good Reason. As provided by
Section 6.2 of the Plan, the definition of “Good Reason” found in Section 2.10
of the Plan shall be deleted in its entirety and replaced with the following:
“‘Good Reason’ shall mean (i) a material decrease in the Participant’s Base
Salary, (ii) a material reduction or material adverse change in the
Participant’s authority, duties, title or, job responsibilities, or reporting
structure, (iii) a geographic relocation of the Participant without his or her
consent more than thirty (30) miles from the current location of his or her

 



--------------------------------------------------------------------------------



 



Mr. Thomas M. McDonough
August 22, 2008
Page 3 of 5
office as of the date hereof), or (iv) a willful and continued material breach
by the Company of this Agreement or the ‘Assignment of Inventions,
Non-Disclosure, Non-Solicitation and Non-Competition Agreement’ that has a
material adverse effect on the Participant; provided, however, that any proposed
Termination of Employment by the Participant shall be presumed to be other than
for Good Reason, unless the Participant first provides written notice to the
Company within ninety (90) days following the effective date of such event, and
the Company has been provided a period of at least thirty (30) days after
receipt of the Participant’s notice during which to cure, rescind or otherwise
remedy the actions, events, or circumstances described in such notice. The
Participant’s Termination of Employment shall not be considered to be for Good
Reason unless it occurs no more than one hundred and twenty (120) days following
the initial occurrence of the purported Good Reason event(s) as described
above”.
Notwithstanding any contrary provision in the Plan or this Participation
Agreement, the parties acknowledge and agree that the reassignment of managerial
authority over the Company’s Information Technology and Operations Department
from you to the Company’s Chief Financial Officer shall not constitute Good
Reason.
     2. Loss of Eligibility. Even if you are otherwise eligible to receive the
Retention Benefits described in Paragraph 1 above, you will forfeit your
entitlement to those benefits to the extent described below in the following
circumstances.

  •   Failure to Provide an Effective Release. As a condition of receiving any
Retention Benefits pursuant to the Plan and this Participation Agreement, you
must execute and not revoke a Release supplied by the Company. Payments of
Retention Benefits will not commence until your Release has become effective and
irrevocable.     •   Alternative Employment. If, subsequent to the commencement
of Retention Benefits, you secure alternative employment, your right to
Company-subsidized COBRA premiums will end but, subject to the terms of the Plan
and your Notice of Eligibility, you will remain eligible to receive salary
continuation benefits.     •   Violation of Certain Obligations. If, subsequent
to the commencement of Retention Benefits, you violate the continuing
non-disclosure, non-competition, or non-solicitation provisions applicable to
you under an agreement with the Company, your right to continuing salary
continuation benefits and Company-subsidized COBRA premiums will end, and the
Company will be entitled to recover any prior payments made to you and to
exercise any other rights and remedies it may have under the terms of the
applicable agreement.     •   Non-Qualifying Termination. If your employment
with the Company ends in circumstances that are not a Qualifying Termination
(for example, you are

 



--------------------------------------------------------------------------------



 



Mr. Thomas M. McDonough
August 22, 2008
Page 4 of 5
terminated by the Company for Cause or you voluntarily resign without Good
Reason), you will not be entitled to receive any Retention Benefits under the
Plan.
     3. Waiver of Other Benefits; Non-Duplication. As a condition of and in
consideration of your becoming eligible to receive the Retention Benefits
provided under the terms and conditions of the Plan and this Participation
Agreement, you agree to waive any and all rights, benefits, and privileges to
severance or similar benefits that you might otherwise be entitled to receive
under any other oral or written plan, employment agreement or arrangement
(including, without limitation, your existing Employment Agreement, dated
August 9, 2002 with an effective date of September 9, 2002). You understand that
this waiver is irrevocable, and that this Participation Agreement and the Plan
set forth the entire agreement between us with respect to any subject matter
covered herein. Notwithstanding the foregoing, if you are a participant in the
Sourcefire, Inc. Executive Change in Control Severance Plan (the “Executive
Plan”) and you become eligible to receive severance benefits thereunder as a
result of your “qualifying termination” (as defined in the Executive Plan), your
waiver will not preclude your receipt of such severance benefits, but you will
forfeit any Retention Benefits you might otherwise be entitled to receive under
the Plan as a result of your Termination. In no event will you be entitled to
receive benefits under both the Plan and the Executive Plan as a result of your
Termination.
     4. Tax Compliance. You understand and acknowledge that you are ultimately
liable and responsible for all taxes owed in connection with any Retention
Benefits you may receive under the Plan, regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with these benefits. The Company makes no representation or undertaking
regarding the treatment of any tax withholding in connection with your Retention
Benefits. While the Company intends to operate the Plan in a manner that avoids
the limitations imposed by Section 409A of the Internal Revenue Code, the
Company makes no representation that the Plan will, in fact, avoid these
limitations or will comply with Section 409A to the extent it becomes
applicable. The Company makes no undertaking to prevent Section 409A from
applying to this Plan or any Retention Benefits made under it or to mitigate the
effects of such provision on any payments made pursuant to this Plan. You are
encouraged to consult a tax adviser regarding the potential tax and other
implications of participation in the Plan in light of your own personal
circumstances. You understand and acknowledge that the Company in the exercise
of its sole discretion and without your consent, may amend or modify this letter
agreement and the Plan in any manner and delay the payment of amounts pursuant
to this letter agreement and the Plan to the minimum extent necessary to meet
the requirements of Section 409A as amplified by any Treasury regulations or
guidance from the Internal Revenue Service as the Company deems appropriate or
advisable.
     5. Severability of Provisions. If any provision of the Plan, or of this
Participation Agreement, is determined to be unlawful, invalid or unenforceable,
such provision shall be deemed severed from the Plan or this Participation
Agreement, respectively, but every other provision of the Plan or of this
Participation Agreement shall remain in full force and effect. In substitution
for any provision of the Plan or this Participation Agreement being held
unlawful,

 



--------------------------------------------------------------------------------



 



Mr. Thomas M. McDonough
August 22, 2008
Page 5 of 5
invalid or unenforceable, there shall be substituted a provision of similar
import reflecting the original intent of the parties hereto to the fullest
extent permissible under law.
     6. Acknowledgment. You recognize and agree that your execution of this
Participation Agreement results in your enrollment and participation in the
Plan, that you agree to be bound by the terms and conditions of the Plan and
this Participation Agreement, and that you understand that this Participation
Agreement may not be amended or modified except pursuant to Section 6.2 of the
Plan.
     7. Amendment of Assignment of Inventions, Non-Disclosure, Non-Solicitation
and Non-Competition Agreement. In accordance with Section 12.6 of that certain
Assignment of Inventions, Non-Disclosure, Non-Solicitation and Non-Competition
Agreement dated August 9, 2002 (the “Non-Disclosure Agreement”), Sourcefire and
you hereby agree to amend and modify Section 5 of the Non-Disclosure Agreement
by striking the clause “with the exception of John McCurdy and John Czupak” in
its entirety. Except as amended hereby, the terms and conditions of the
Non-Disclosure Agreement shall remain in effect and Sourcefire and you hereby
affirm and agree to be bound by the terms and conditions thereof.
     8. Entire Agreement. This Participation Agreement, the participation
agreement under the Sourcefire, Inc. Executive Change in Control Severance Plan,
the participation agreement under the Sourcefire, Inc. 2008 Executive Annual
Incentive Plan, the Non-Disclosure Agreement, and your various employee stock
option agreements and restricted stock agreements with Sourcefire contain the
entire understanding of you and Sourcefire with respect to your employment by
Sourcefire and supersede any and all prior understandings, written or oral,
between you and Sourcefire, including that certain Employment Agreement, dated
August 9, 2002 with an effective date of September 9, 2002.
EFFECTIVE AS OF AUGUST 22, 2008

            SOURCEFIRE, INC., a Delaware corporation
      By:   /s/ John Burris         Title: Chief Executive Officer        
                  “Company”     

            Accepted and Agreed this 25th day of August, 2008.

THOMAS M. MCDONOUGH
      SIGNED:   /s/ Thomas M. McDonough                      “Participant”     
       

 